*290It is clear that this court has no jurisdiction of the subject matter. It has been held that this court has no jurisdiction under the Trading with the Enemy Act, 40 Stat. 411, as amended, 60 Stat. 925, since the Congress placed exclusive jurisdiction in the District Court of the United States for the District of Columbia to review disallowance of claims by the Alien Property Custodian.
In giving consent to be sued in this court in certain classes of claims the act conferring jurisdiction on this court contains the following restriction, which is'found in 28 U.'S. C., Sec. 2501, and which states in part that
Every claim of which the Court of Claims has jurisdiction shall be barred unless the petition thereon is filed, or the claim is referred by the Senate or House of Representatives, or by the head of an executive department within six years after such claim first accrues.
For both these reasons this court is precluded from considering the claim of plaintiff and from passing judgment thereon. Consequently we do not pass upon the second ground of the demurrer.
The demurrer is sustained and the petition dismissed.